 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TUANJA EDWARD ANDERSON,                           No. 2:18-cv-1216 JAM KJN P
12                       Plaintiff,
13            v.                                        ORDER
14    C. ROSE, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner, proceeding pro se. Several motions are pending, which the

18   court addresses below.

19   Plaintiff’s Motion to Compel

20           On May 23, 2019, plaintiff filed a motion to compel responses to a request for production

21   of documents he propounded on March 23, 2019, claiming no documents had been received. On

22   June 5, 2019, defendant filed an opposition, arguing that the court granted defendant an extension

23   of time in which to respond the day before plaintiff filed his motion to compel. Plaintiff did not

24   file a reply.

25           Court records confirm that defendant was granted an extension of time until June 10,

26   2019, in which to respond to the request for production of documents. (ECF No. 29.) It appears

27   that plaintiff’s motion crossed in the mail with the court’s order granting defendant an extension

28   of time. Accordingly, plaintiff’s motion is denied as premature. (ECF No. 30.)
 1   Plaintiff’s “Response”

 2          On July 24, 2019, plaintiff filed a document styled, “Plaintiff’s Response to Order

 3   Compelling Motion.” (ECF No. 43.) Plaintiff contends that defendant’s motion to compel

 4   discovery should be dismissed because defendant and defendant’s counsel failed to declare under

 5   penalty of perjury that the above and foregoing was true and correct. (Id.) Plaintiff is mistaken.

 6   Defendant’s motion is accompanied by a declaration of counsel, as well as a proof of service

 7   attesting to the service by mail on plaintiff, both signed under penalty of perjury. (ECF No. 36-2,

 8   36-4.) Thus, plaintiff’s request to dismiss defendant’s motion to compel is denied.

 9   Plaintiff’s Motion for Extension

10          On July 23, 2019, plaintiff filed a motion for a forty-five day extension of time to file an

11   opposition to defendant’s July 5, 2019 motion to compel. Good cause appearing, plaintiff’s

12   motion is granted.

13   Revised Scheduling Order

14          Discovery closed on July 5, 2019, and, absent further order of court, no new discovery

15   shall be propounded. Defendant has filed a motion to revoke plaintiff’s in forma pauperis status,

16   which the court will address separately. In light of the pendency of such motion, as well as two

17   other motions to compel discovery (ECF No. 36, 38), the undersigned vacates the deadline for

18   filing pretrial motions. Such deadline will be reset, if appropriate, following resolution of all

19   these pending motions. No party shall file a dispositive motion pending further order of court.

20          Good cause appearing, IT IS HEREBY ORDERED that:
21          1. Plaintiff’s May 23, 2019 motion to compel (ECF No. 30) is denied;

22          2. Plaintiff’s “Response to Order Compelling Motion” (ECF No. 43), construed as a

23   request to dismiss defendant’s motion to compel, is denied;

24          3. Plaintiff’s motion for an extension of time (ECF No. 42) is granted;

25          4. Plaintiff is granted forty-five days from the date of this order in which to file an

26   opposition to defendant’s motion to compel. Defendant’s reply, if any, shall be filed within seven
27   days thereafter; and

28   ////
                                                        2
 1            5. The pretrial motions deadline of September 27, 2019, is vacated.

 2   Dated: July 29, 2019

 3

 4

 5
     /ande1216.mtc1+
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
